Case: 16-31096      Document: 00514225684         Page: 1    Date Filed: 11/06/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit
                                      No. 16-31096                                  FILED
                                                                             November 6, 2017
                                                                               Lyle W. Cayce
FERNAND PAUL AUTERY,
                                                                                    Clerk

                                                 Plaintiff-Appellant

v.

DARREL VANNOY, WARDEN, LOUISIANA STATE PENITENTIARY;
STEPHANIE LAMARTINIERE, Assistant Warden, Louisiana State
Penitentiary; GLENN COULLARD, Optometrist; SHIRLEY BYRD OTT,
Assistant,

                                                 Defendants-Appellees


                  Appeals from the United States District Court
                      for the Middle District of Louisiana
                             USDC No. 3:15-CV-375


Before PRADO, ELROD, and GRAVES, Circuit Judges.
PER CURIAM: *
       Fernand Paul Autery, Louisiana prisoner # 313537, filed a 42 U.S.C.
§ 1983 lawsuit against two medical personnel and two prison supervisors
alleging Eighth Amendment violations based on deliberate indifference to his
serious dry eye condition. The district court granted motions to dismiss filed
by all defendants and denied Autery leave to file an amended complaint,


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-31096     Document: 00514225684     Page: 2    Date Filed: 11/06/2017


                                  No. 16-31096

concluding that Autery failed to state a claim as to any defendant in any of his
pleadings.
      Autery has now filed a motion to proceed in forma pauperis (IFP) on
appeal, which is a challenge to the district court’s certification that his appeal
is not in good faith. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).
Our inquiry into good faith “is limited to whether the appeal involves legal
points arguable on their merits (and therefore not frivolous).” Howard v. King,
707 F.2d 215, 220 (5th Cir. 1983) (internal quotation and citation omitted). We
may dismiss the appeal if it is apparent that it would be frivolous. Baugh, 117
F.3d at 202 & n.24; see 5TH CIR. R. 42.2.
      We have reviewed Autery’s voluminous pleadings and supporting
exhibits, including his proposed amended complaint.           The district court
correctly concluded that his factual allegations, taken as true, constitute only
a disagreement with his medical treatment and fail to state a facially plausible
Eighth Amendment claim that any defendant was deliberately indifferent to a
serious medical need. See Thomas v. Chevron U.S.A., Inc., 832 F.3d 586, 590
(5th Cir. 2016); Gobert v. Caldwell, 463 F.3d 339, 345-46 (5th Cir. 2006). His
appeal is without arguable merit and is frivolous.         See 5TH CIR. R. 42.2.
Accordingly, Autery’s request for IFP status is DENIED, and his APPEAL IS
DISMISSED. See Baugh, 117 F.3d at 202 & n.24.
      We hereby inform Autery that the dismissal of this appeal as frivolous
counts as a strike for purposes of 28 U.S.C. § 1915(g), in addition to the strike
for the district court’s dismissal for failure to state a claim. See Coleman v.
Tollefson, 135 S. Ct. 1759, 1761-64 (2015); Adepegba v. Hammons, 103 F.3d
383, 387 (5th Cir. 1996). We caution Autery that once he accumulates three
strikes, he may not proceed IFP in any civil action or appeal filed while he is




                                        2
    Case: 16-31096    Document: 00514225684     Page: 3   Date Filed: 11/06/2017


                                 No. 16-31096

incarcerated or detained in any facility unless he is under imminent danger of
serious physical injury. See § 1915(g).
      MOTION TO PROCEED IFP DENIED; APPEAL DISMISSED;
SANCTION WARNING ISSUED.




                                          3